DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.
Disposition of Claims
Claims 7, 9-12 & 15-16 are pending and rejected.
Claims 1-6, 8 & 13-14 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 9-12 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tebbetts (U.S. 375,783).
Regarding Claim 7, Tebbetts discloses a processing machine for manufacturing a thickness-varied metal plate (Figs. 1 & 2, a machine for rolling a metal article H; Lines 6 & 61-62), the processing machine comprising:
a first work roll (Fig. 1, a first roller comprising a first roll A and a first die B; Lines 40-47); and
a second work roll (Fig. 1, a second roller comprising a second roll A and a second die B; Lines 40-47) including a shaping surface (Fig. 1, a forming surface of the second die B; Lines 48-53) in which a radius is varied in a circumferential direction (Fig. 1, the forming surface of the second die B has a finishing end (i.e., central portion) which having a greater diameter than two forward ends (i.e., an entering and an exiting portion) and therefore a circumferential radius of the forming surface is varied in a circumferential direction; Lines 54-57 & Claim 1) and an axial direction of a rotational axis of the second work roll (the forming surface of the second die B has a middle portion —corresponding to a convex portion of the article H— which has a smaller diameter than two side edge portions —corresponding to concave portions of the article H— and therefore an axial radius of the forming surface is varied in an axial direction; see Figs. 1 & 2),
wherein the first work roll and second work roll are configured to form the thickness-varied metal plate by compressing a constant thickness metal blank in a rolling process of the blank from a first end to a second end (Figs. 1 & 2, the first roller and the second roller form the article H by compressing a bar of metal C therebetween; Lines 60-65),
wherein a shape of the shaping surface corresponds to a variation in thickness in the thickness-varied metal plate such that a middle portion of the thickness-varied metal plate between a first end and a second end of the thickness-varied metal plate has a greater thickness than the first end and the second end of the thickness-varied metal plate (the forming surface of the second die B has the middle portion —corresponding to the convex portion of the article H— which has a smaller diameter than two side edge portions —corresponding to the concave portions of the article H— wherein the convex portion of the article H has a greater thickness than the concave portions of the article H; see Figs. 1 & 2), and
wherein the second work roll includes a main body (Fig. 1, second roll A; Lines 42-44), the main body including a radius which is constant in the circumferential direction and the axial direction of the rotational axis (the second roll A is substantially cylindrical; see Fig. 1), and the second work roll includes a cam (Fig. 1, a second die B; Lines 45-47) that is detachably mounted to a part of an outer circumferential surface of the second roll main body (Fig. 1, the second die B is first formed then adjustably attached to the second roll A; Lines 46-54) less than an entire outer circumferential surface of the second roll main body (Fig. 1, the second die B is substantially half of an outer surface of the second roll A; Lines 49-51).
Regarding Claim 9, Tebbetts discloses the processing machine according to Claim 7. Tebbetts further discloses wherein a radius of the first work roll is varied in a circumferential direction (Fig. 1, a forming surface of the first die B has a finishing end (i.e., central portion) which having a greater diameter than two forward ends (i.e., an entering and an exiting portion) and therefore a circumferential radius of the forming surface is varied in a circumferential direction; Lines 54-57 & Claim 1) and an axial direction of a rotational axis of the first work roll (the forming surface of the first die B has a middle portion —corresponding to a convex portion of the article H— which has a smaller diameter than two side edge portions —corresponding to concave portions of the article H— and therefore an axial radius of the forming surface is varied in an axial direction; see Figs. 1 & 2).
Regarding Claim 10, Tebbetts discloses the processing machine according to Claim 9. Tebbetts further discloses wherein the first work roll includes a first roll main body (Fig. 1, first roll A; Lines 42-44), the first roll main body including a radius which is constant in the circumferential direction and the axial direction of the rotational axis of the first work roll (the first roll A is substantially cylindrical; see Fig. 1), and the first work roll includes a cam (Fig. 1, a first die B; Lines 45-47) that is detachably mounted to a part of an outer circumferential surface of the first roll main body (Fig. 1, the first die B is first formed then adjustably attached to the first roll A; Lines 46-54).
Regarding Claim 11, Tebbetts discloses the processing machine according to Claim 7. Tebbetts further discloses wherein a specified clearance is provided between the work rolls (the first roller and the second roller have a clearance therebetween to form the article H; see Fig. 1).
Regarding Claim 12, Tebbetts discloses the processing machine according to Claim 7. Tebbetts further discloses wherein the first work roll includes an outer-most radial surface (the forming surface of the first die B has a side edge that is an outer-most surface; see Fig. 1) that opposes an outer-most radial surface of the second work roll (the forming surface of the second die B has a side edge that is an outer-most surface; see Fig. 1), the constant thickness metal blank being compressed between the respective outer-most radial surfaces of the first and second work rolls in the rolling process (the bar of metal C is compressed between the side edge of the first die B and the side edge of the second die B; see Figs. 1 & 2).
Regarding Claim 15, Tebbetts discloses the processing machine according to Claim 7. Tebbetts further discloses wherein the shape of the shaping surface corresponds to the variation in thickness in the thickness-varied metal plate such that the thickness of the thickness-varied plate is varied in two different directions orthogonal to a plate thickness direction (Figs. 1 & 2, the forming surface of the second die B is varied in a circumferential direction from the entering portion to the exiting portion and varied in a transverse direction from a first side edge to a second side edge; Lines 50-60).
Regarding Claim 16, Tebbetts discloses the processing machine according to Claim 7. Tebbetts further discloses wherein the cam presents a substantially semicircular arc shape as seen from the axial direction of the rotational axis (Fig. 1, the second die B is substantially half of an outer surface of the second roll A and therefore is substantially semicircular as see from the axial direction; Lines 49-51).
Response to Arguments
Applicant’s arguments, see Page 5, filed February 21, 2022, with respect to the objection to Claim 16 have been fully considered and are persuasive in light of amendments to Claim 16.
The objection to Claim 16 has been withdrawn.
Applicant’s arguments, see Pages 5-6, filed February 21, 2022, with respect to the rejections under 35 U.S.C. §§ 102 & 103 of Claims 7, 9-12 & 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Menn et al. (DE-102004016193-A1) teaches, as best understood, a stretching mill with stretching rollers with roll dies.
Hashizume et al. (JPH-0515537-A) teaches, as best understood, a forging roll with a plurality of molds.
Mikuni et al. (JP-H02182339-A) teaches, as best understood, a roll with a triangular protrusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725